DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Tsuji et al. US 6,607,653 B1) discloses a tin alloy plating solution comprising: a soluble tin salt; a soluble salt of a metal (silver) which is more noble than tin; and a sulfide compound represented by general formula Re--Ra--[(X--Rb)L --(Y--Rc)M --(Z--Rd)N]--Rf, with an exemplary formula: H--(OC2H4)2--S--CH2CH2OCH2CH2--S--(C2H4O)2—H (compound 28 in col. 13), and Ra and Rd can be 2-hydroxypropylne and Re and Rf can be hydroxyl group (col. 10). Therefore the general formula of Tsuji overlaps the instantly claimed general formula (3). However, the general formula of Tsuji encompasses thousands or more compounds and there is no particular teaching towards the instantly claimed general formula (3). Furthermore, the instant specification demonstrates the criticality of the claimed compounds represented by general formula (3). In particular the compounds (2-7), (2-8) and (2-9) of the instant specification, which would be encompassed by the general formula of Tsuji produce residual proportion after aging that is much worse than the compounds of the instantly claimed formulae, such as exemplary compounds (3-1), (3-2), (3-3) and (3-4) of the instant specification. Therefore the compounds cannot be regarded as obvious functional equivalents.
Additionally, Romer et al. (US 8,980,077 B2) discloses tin alloy plating solution comprising a sulfide compound: Y1—(CR1R2)m—S—(CR3R4)n—S—(CR5R6)n—Y2, where Y1 and Y2 can be OH, and R1-R6 can be alkyl or hydroxyl substituted alkyl. However, the instantly claimed formula differs in that it 
Similarly, Tsujimoto et al. (US 2017/0204528 A1) discloses a tin-copper electroplating solution comprising a sulfide compound R-(CH2)l-S-(CH2)m-S-(CH2)n-R, where R can be OH and m is 0-3. However, the instantly claimed invention requires ether between the two sulfur atoms in the formula.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/WOJCIECH HASKE/Examiner, Art Unit 1794